UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION REQUIRED IN PROXY STATEMENT Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 ZBB ENERGY CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s)Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1)and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: October 22, 2012 Dear Shareholder, Material was recently mailed to you with regard to the upcoming annual shareholders meeting, scheduled to be held on Wednesday, November 7, 2012. According to the records at your broker, you have not yet voted your shares. Your vote is very important, and cannot be voted on certain proposals unless you specifically provide your instructions. Please see the enclosures that will provide you with easy and immediate methods to vote at the meeting. If you have any questions or would like additional copies of the materials, please call our proxy solicitation agents, The Laurel Hill Advisory Group, LLC toll-free at (888) 742-1305. Thank you for your vote! Sincerely, Eric C. Apfelbach, Chief Executive Officer and President Will Hogoboom, Secretary and CFO N93 W14475 Whittaker Way
